DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-18, filed December 9, 2019, are pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 4 shows "14e" and there is no such number in the specification description.
Fig. 6 shows "30br3" and there is no such number in specification description.
Fig. 8 shows "3b11" and there is no such number in the specification description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities and appropriate correction is required:
The number "56" is called "hooks" on Page 10 line 2 and also "ascending wall" on Page 10 line 9.
Frame (12) is called "rear post (12)" on page 7 line 7.
The “rear post” is number as 12 and 12a and 12b.
The front ascending post (12b) is called a front post on page 6 lines 5-6; also called rear post on page 6 line 12.
The numbering 12c1 is called an "upper longitudinal edge" on page 7 line 11; and 12c1 is called a "lower longitudinal edge" on page 7 line 21.
The numbering  14d is called the "upper edge" of window (14) on Page 7 line 18 and also 14d is called the "outer surface" of window (14) on Page 6 line 19.
The “30b sliding joint”, is also referred to as a "front post 30b" on Page 7 line 5.
The numbering 34 is called "section" on page 7 line 17; 34 is called "portion" on page 7 line 19; 34 is called "wall" on page 7 line 20.
The numbering 37 is called "longitudinal recess" on page 7 line 28; 37 is called "receiving recess" on page 8 line 4.
Claim Objections
Claim 13 objected to because of the following informalities.  Appropriate correction is required.
Claim 13:  “extension” is not numbered in specification/drawings and so examiner must guess as to what extension is for the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The number "56" is called "hooks" on Page 10 line 2 and also "ascending wall" on Page 10 line 9.  Hooks are also called "28" on Page 8 line 2.  It is difficult to understand by looking at the figures what the "hooks" are/should be .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “elastic snap-fastening” in claims 6 and 18 is used by the claim to mean “fasten,” and used as a verb, while the accepted meaning is “elastic snap-fastener.” An elastic snap-fastener is used in the specification as a noun for a description of a type of fastener, the hook.  However, claims 6 and 18 are using this word as a verb in the claim.  The term is indefinite because the specification does not clearly redefine the term.  
Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The hook is numbered as “56” and “28” and therefore indefinite as to which is which.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heppner et al. (US20180339576A1, hereinafter “Heppner”) in view of Burguet et al. (FR2858950A1, hereinafter “Burguet”).
Regarding claim 1, Heppner discloses a vehicle door (T; Fig. 2, Paragraph 71), comprising: a mount (TT; Fig. 1, Paragraph 72) comprising a lower part (TAB; Fig. 1; Paragraph 73)  and an upper frame (R; Fig. 1, Paragraph 76) defining an opening (O; Fig. 1-2; Paragraphs 67-68), this upper frame comprising two ascending posts (RA, RB; Fig. 1, Paragraph 67) connected by an upper rail (RC); a fixed window (11; Figs. 1-2); two ascending strands (1/10, 2/20; Fig. 1, Paragraph 75) connected by an upper strand (4; Fig. 1), the ascending strands having a general C-shape in cross-section (10, 20 are C-shape cross-section; Figs. 4A-B, 5D, 6B-6C) and each comprising a longitudinal recess for receiving and guiding one of said guides, a first of the ascending strands extending along a first of the ascending posts, and a second of the ascending strands extending along said ascending profile, the fixed and movable windows (11, PS; Figs. 1-2) comprising outer surfaces which are aligned with each other as well as with an outer surface of a first trim (1; Fig. 1) attached to the first ascending strand (10; Fig. 1) and fixed to said first ascending strand, and an outer surface of a second trim (2; Fig. 1) attached to the second ascending strand (20; Fig. 1) and fixed to said ascending profile.  
However, Heppner is silent to encapsulated fixed window module and having a general P-shape, a fixed window with an ascending profile, and a sliding joint having a general u-shape.
In claim 1, Burguet teaches an encapsulated fixed window module (100; Fig. 1), said module having a general P-shape (Fig. 1) and comprising a fixed window (105; Fig. 1) mounted in a part of said opening, and an ascending profile (101; Fig. 1) extending along an ascending edge (edges of 105; Fig. 1) of the fixed window and extending from the opening to lower part of the mount; and a sliding joint (110; Fig. 1) having a general U-shape (Fig. 1) and comprising two ascending strands (111, 115; Fig. 1) connected by an upper strand (113; Fig. 1), fixed and movable windows (105 and 206; Figs. 3A-B) comprising outer surfaces which are aligned with each other. 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door of Heppner by adding a fixed window with a P-shape with an ascending profile extending along an ascending edge of the fixed window as taught by Burguet.  Doing so, allows for a fixed window to be directly mounted on a door and improvements in acoustic properties (Page 2 line 6).
Regarding claim 12, Heppner in view of Burguet continues to disclose the vehicle door according to claim 1, wherein said upper strand (4; Figs. 8a-8b, 9, Paragraph 93) comprises a U-shaped clip (46; Fig. 9, Paragraph 93) for attachment to said upper rail (RC; Fig. 9, Paragraph 93).
Regarding claim 13, Heppner in view of Burguet continues to disclose the vehicle door according to claim 1, wherein said upper strand comprises an extension (Heppner – 4; Fig. 1; and Burguet – 117; Fig. 2).
Regarding claim 15, Heppner in view of Burguet discloses a vehicle, comprising at least one door (TT; Fig. 1) according to claim 1.   
Regarding claims 16-17, see analysis of claim 1. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heppner in view of Burguet and further in view of Yoshida et al. (US20160121701A1, hereinafter “Yoshida”).
Regarding claim 2, Heppner in view of Burguet discloses the vehicle door according to claim 1, wherein said ascending profile comprises a body made of rigid plastic (Paragraphs 27, 93) and an overmolded coating (adhesive - bonding of guide to window pane - Paragraph 73) which is configured to fix the plastic body to the window.
In claim 2, Yoshida confirms Heppner in view of Burguet’s disclosure of wherein said ascending profile comprises a body (12; Fig. 2b) and an overmolded coating (16; Fig. 2B) which is configured to fix the plastic body to the fixed window (11; Fig. 2).  
Regarding claim 7, Heppner in view of Burguet continues to disclose the vehicle door according to claim 1.  However, Heppner in view of Burguet is silent to wherein the second trim comprises a wall.
In claim 7, Yoshida teaches wherein said second trim (12; Fig. 1) comprises a wall extending parallel to and between the fixed (11; Fig. 1) and movable windows (4; Fig. 1), said wall comprising said outer surface of the second trim.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door of Heppner in view of Burguet by adding a wall to the second trim that extends parallel and between the fixed and movable windows as an outer surface as taught by Yoshida.  Doing so, allows support between the fixed and movable windows (Paragraph 50).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heppner in view of Burguet and further in view of Blottiau (US20180141421A1).
Regarding claim 4, Heppner in view of Burguet discloses the vehicle door according to claim 2.  However, Heppner in view of Burguet are silent to wherein said body comprises an ascending slot for receiving a tab of said second trim.
In claim 4, Blottiau teaches wherein said body (Fig. 3a) comprises an ascending slot (between 13 and 2a; Fig. 3a, Paragraph 84) for receiving a tab (2b'; Fig. 3a) of said second trim (2a; Fig. 3a).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the body of Heppner in view of Burguet by adding a slot for receiving a tab as taught by Blottiau.  Doing so, allows for an improved locating scheme during assembly (Fig. 3a, Paragraph 84).
Regarding claim 14, Heppner in view of Burguet discloses the vehicle door according to claim 1.  However, Heppner in view of Burguet are silent to wherein at least one of said first and second trims is made of a single piece from two materials.
In claim 14, Blottiau teaches wherein at least one of said first and second trims (1b; Fig. 1, Paragraph 19) is made of a single piece from two materials.
For claim 14, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door of Heppner in view of Burguet by manufacturing at least one of the first and second trims as a single piece from two materials as taught by Blottiau.  Doing so, allows for the trim to be made from a first material for strength and having an outside coating for anti-friction purposes (Paragraphs 18-20).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heppner in view of Burguet and Yoshida and further in view of Blottiau.
Regarding claim 8, Heppner in view of Burguet and Yoshida discloses the vehicle door according to claim 1, wherein said ascending profile comprises a body made of rigid plastic (Paragraphs 27, 93) and an overmolded coating (adhesive - bonding of guide to window pane - Paragraph 73) which is configured to fix the plastic body to the window.  
In claim 8, Blottiau further teaches wherein the wall of said second trim (2a; Fig. 4) further comprises an inner surface on which an ascending rib (2a”; Figs. 3-4) substantially parallel to said ascending edge projects or recedes.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door  of Heppner in view of Burguet and Yoshida by adding ascending rib substantially parallel to said ascending edge projects or recedes as taught Blottiau.  Doing so, allows for improved sealing and makes it possible to hide any mounting play or interstitial space between the window and the trim/frame (Paragraphs 86-87).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heppner in view of Burguet and Yoshida and further in view of Guellec (US20110109009A1).
Regarding claim 3, Heppner in view of Burguet and Yoshida discloses the vehicle door according to claim 2, and a base (Yoshida - 12; Fig. 2b, Paragraph 56) for attachment to an inner surface of the fixed window (Yoshida - 11; Fig. 2, Paragraph 56), said overmolded coating comprising a first portion (Yoshida - 16; Fig. 2B) interposed between the base and the inner surface of the fixed window.
However, Heppner in view of Burguet and Yoshida is silent to a second portion covering said ascending edge of the fixed window.
In claim 3, Guellec teaches a second portion covering said ascending edge of the fixed window (Figs. 6-7B and 8-9, Paragraph 44 discusses bonding with resin).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door of Heppner in view of Burguet and Yoshida by adding a second portion covering as taught by Guellec.  Doing so, allows for encapsulation of the fixed window (Paragraph 44).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heppner in view of Burguet and further in view of Collins et al. (WO2018109061A, hereinafter “Collins”).
Regarding claim 9, Heppner in view of Burguet discloses the vehicle door according to claim 1.  However, Heppner in view of Burguet is silent to the ascending strands comprising an outer branch, an inner branch, and a median branch.
In claim 9, Collins teaches wherein said ascending strands each comprise an outer branch (403; Fig. 9), an inner branch (601; Fig. 9), and a median branch (605; Fig. 9) for connecting the inner and outer branches.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the ascending strands of Heppner in view of Burguet by adding outer, inner, and median branches on the ascending strands as taught by Collins. Doing so, allows a secure fit of the windowpane when sliding (Page 13 lines 16-30).
In claim 10, Heppner in view of Burguet and further in view of Collins further discloses the vehicle door according to Claim 9, and wherein the outer branch (Collins - 403; Fig. 9) of at least one of said ascending strands comprises a first ascending groove (Collins - 620; Fig. 9) facing outwardly and in which is at least partially engaged an ascending rib (Collins - 614; Fig. 9) of said corresponding trim (Collins - 316; Figs. 8-9).
In claim 11, Heppner in view of Burguet and further in view of Collins further discloses the vehicle door according to Claim 9, and wherein the outer branch of at least one of said ascending strands comprises a second ascending groove (Collins - 613; Fig. 9) facing inwardly and into which at least part of at least one hook of one of said guides (Collins - 312; Figs. 8-9) can be engaged.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance if rewritten:  With respect to the listed claims, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  Claim 5 - wherein said slot extends in a plane substantially perpendicular to said fixed window and comprises a first side wall substantially aligned with said ascending edge or a portion of said overmolded coating and in combination with Claims 6 and 18 - wherein said slot comprises a second side wall comprising holes for elastically snap-fastening hooks carried by said tab.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612